MEMORANDUM **
Frank Valenzuela, Jr., a California state prisoner, appeals pro se from the district *529court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging that prison officials acted with deliberate indifference to his serious medical needs in violation of the Eighth Amendment. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.2004). We affirm.
The district court properly granted summary judgment because Valenzuela did not raise a genuine issue of material fact as to whether defendants were deliberately indifferent in treating his surgically repaired [fractured] right thumb. See id. A difference in opinion between Valenzuela and the prison physicians about the preferred course of medical treatment does not constitute an Eighth Amendment violation. See id. at 1058.
The district court did not abuse its discretion in denying Valenzuela’s discovery motions because the defendants’ responses to Valenzuela’s discovery requests were sufficient. See Kulas v. Flores, 255 F.3d 780, 783 (9th Cir.2001) (district court’s rulings concerning discovery are reviewed for an abuse of discretion). The district court did not abuse its discretion in denying Valenzuela’s request concerning the prison’s mail room policies because the request was moot. The district court did not abuse its discretion in denying Valenzuela’s request for an extension to object to the magistrate judge’s findings and recommendations because his request was untimely. See Hawaiian Rock Prods. Corp. v. A.E. Lopez Enters., Ltd., 74 F.3d 972, 976 (9th Cir.1996) (district court’s decision to deny a continuance is reviewed for an abuse of discretion).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.